                                            Case 4:20-cv-04006-HSG Document 16 Filed 09/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JEFFERY R. WERNER,                              Case No. 20-cv-04006-HSG
                                   8                    Plaintiff,                          SCHEDULING ORDER
                                   9              v.

                                  10        PRICEONOMICS, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           A case management conference was held on September 15, 2020. Having considered the

                                  14   parties’ proposals, see Dkt. No. 14, the Court SETS the following deadlines pursuant to Federal

                                  15   Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                 Event                                     Deadline
                                  17            Amendment of Pleadings/ Joinder                  November 20, 2020
                                  18            Close of Fact Discovery                          February 12, 2021

                                  19            Exchange of Opening Expert Reports               March 1, 2021
                                                Exchange of Rebuttal Expert Reports              March 15, 2021
                                  20
                                                Close of Expert Discovery                        April 5, 2021
                                  21
                                                Dispositive Motion Hearing Deadline              May 27, 2021, at 2:00 p.m.
                                  22            Pretrial Conference                              August 17, 2021, at 3:00 p.m.
                                  23            Jury Trial (3 days)                              August 30, 2021, at 8:30 a.m.
                                  24

                                  25   The Court understands that Plaintiff has not requested a jury trial at this time, but Defendant

                                  26   intends to do so when it files its response to the complaint. See Dkt. No. 14 at 10.

                                  27   //

                                  28   //
                                          Case 4:20-cv-04006-HSG Document 16 Filed 09/17/20 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 9/17/2020

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
